 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSentryMarkets, Inc.andLocal P-40, United Foodand Commercial Workers Union.Case 30-CA-9679August 10, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 24, 1988, Administrative Law JudgeJohn H. West issued the attached decision. The Re-spondent filed exceptionsand asupporting brief,and the General Counsel filed cross-exceptions anda brief in support of the cross-exceptionsand an an-swering brief. The Respondent also filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions, as modified, and to adopt the recom-mended Order as modified.The judge found that the Respondent violatedSection 8(a)(1) of the Act by prohibiting the Unionfrom handbilling at the storefront sidewalk near theRespondent's customer doors.We agree with thejudge for the reasons set forth below.The pertinent facts, as stipulated by the partiesand established by the testimony at the hearing, areas follows. The Respondent, a retail food store inWest Allis,Wisconsin,leasesproperty in an openstrip shopping center that has nine other stores.The Respondent is one of the two largest stores inthe shopping center. A storefront sidewalk runs theentire length of the shopping center, and there is ashared common parking lot. Rodger Scott, a vicepresident of the Respondent's parent corporation,Godfrey Company, testified that the Respondent isresponsible for maintaining the entire parking lotand, as part of its responsibility, has postedsigns inthe portion of the parking lot directly in front ofthe Sentry store indicating that the lot is for theuse of shopping center customers only.I Accordingto Scott, the Respondent bills the other tenants fortheirportions of the maintenanceexpenses in-curred. Scott further testified that the Respondentconsiders the sidewalk in front of its store to bepart of its property.iThesigns state"IHOUR PARKING FOR SHOPPING CENTERCUSTOMERS ONLY UNAUTHORIZED VEHICLES WILL BETICKETED AND TOWED AWAY AT OWNER'S EXPENSE ..."and "CUSTOMER PARKING ONLY' VIOLATORS WILL BETICKETED BY POLICE."There are three entrances to the shopping center.One of the entrances is via West National Avenue,a six-lane road that has two travel lanes and onecurb lane on each side of the median, and a postedspeed limit of 35 miles per hour. West NationalAvenue has a separate lane for eastbound trafficturning left into the shopping center, and the por-tion of the curb lane near the shopping center en-trance isused asan acceleration/deceleration lane.The entrance itself has one lane for carsenteringthe shopping center and two lanes for cars exitingthe shopping center; additionally, there is a stopsign at the exit. Customers can also enter the shop-pingcenter via entrances at Cleveland Avenue andHighway 100, which have lane configurations andposted speed limitssimilartoWestNationalAvenue. Adjacent to the shopping center's parkinglot is a public sidewalk that extends along the shop-ping center's perimeter;it isabout 250 feet fromthe front of the Respondent's store to that portionof the public sidewalk adjacent to West NationalAvenue.The Union represents productionand mainte-nanceemployees of Patrick Cudahy, Inc., whichproduces and markets pork products at its plantabout 10 miles from the Respondent's store.In Jan-uary 19872 the Union commenced a strike againstCudahy, contending that it was protesting Cu-dahy's unfair labor practices. In support of thisstrike, on July 31 at 8 a.m., three striking Cudahyemployeesengaged inconsumer handbilling at theSentry store, which sells certain Cudahy products.3The strikers stood on the storefront sidewalk nearthe Respondent's two customer doors and distribut-ed a two-sided handbill. One side of the handbilldescribed the nature of the Union's dispute withCudahy; asked customers not to purchase Cudahyproducts; and stated that the Union did not have adisputewith the Respondent and, therefore, wasnot asking customers to boycott the store, but toboycott only certain products. The other side ofthe handbill listed the products made by Cudahyand indicated that all Cudahy products are marked"U.S.D.A. EST. 28." The judge found that thestrikersengaged the Respondent's customers inconversation regarding the nature of the dispute.The judge further found that the strikers did notinterferewith customeringressor egress or withdeliveries to the store. Further, there is no evi-2 All subsequentdates are in 1987 unless statedotherwise8 Cudahy productssold at the Sentry store include bacon, two sizes ofcanned hams, and "hamdingers" The partiesstipulated that the only rela-tionshipbetweenCudahy andtheRespondentisthatof vendor/-purchaser.Additionally, the parties stipulated that there is no contractual, bargain-ing, or other relationship between theUnionand the Respondent's em-ployees296 NLRB No. 5 SENTRY MARKETS41dence that any of the Respondent's customers com-plained about the union handbilling.At approximately 10 a.m. that day,representa-tives of the Respondent advised the strikers of acorporate policy against handbilling on the prem-ises and asked them to leave,but the strikers re-fused to do so. Thereafter, the Respondent calledthe police,who threatened the strikers with arrestif they did not leave the premises.The strikers thenmoved to the public property at the West NationalAvenue entrance to the shopping center, wherethey stayed for the remainder of the day.4In addi-tion to handbilling,the strikers carried signs at theperimeter that stated "Please don'tbuyany PatrickCudahy products."The Respondent contended that it has a corpo-rate policy disallowing handbilling on the premisesbecause of concerns about litter and safety,and be-cause handbilling is a nuisance to customers. Re-garding litter,the Respondent testified that fliersdisplaying advertised items are available to custom-ers inside the store and that customers bring directmail advertisements containing coupons inside thestore,much of which ends up in the cart or on thefloor and must be picked up by employees. TheRespondent also admitted that,despite a corporatepolicy against solicitation,the Salvation Army ispermitted on its premises to solicit contributionsduring the Christmas holiday season.StrikerMichael Whitford testified that when thestrikerswere handbilling near the Respondent'sdoors,theypicked up discarded handbills andplaced those handbills that could not be reused ingarbage cans.Additionally,theUnion contendedthat handbilling on public property at the shoppingcenter entrance was not a reasonable alternative toface-to-face contact with customers near the Re-spondent'scustomerdoors. Specifically,Whitfordtestified that while standing near the Respondent'sdoors from 8 to 11 a.m., he distributed between 50and 75 handbills,but that while he was on publicproperty from 11 a.m. to 5 p.m., he was able to dis-tribute only 6 handbills to cars entering and exitingthe premises.In this regard,Whitfordstated that itwas easier to handbill cars exiting the shoppingcenter because they were required to stop beforeturning onto West National Avenue, but that com-munication was difficult because all the cars gener-ally had their windows up. Moreover, Whitfordtestified that the strikers had prepared the signs be-cause they were aware from prior experience of4 The parties stipulated that"except for the one instance of attemptedhandbilling alleged in the complaint and admitted in the answer,and pos-sibly one other instance,Local P-40 hasnot engaged in or attempted toengage in handbilling at the Sentry store " At the hearing,however,strikerMichaelWhitford testified that the Union intends to handbill atthe Sentry store in the future.the difficulty of handbilling at public entrances toshopping centers, but that the signs could displayonly an abbreviated version of the Union's mes-sage.Finally,Whitfordstated that,when standingat the West National Avenue entrance to the shop-ping center,he was unable to distinguish customersof the Respondent from those of the other stores,unless grocery bags were visible in cars leaving theparking lot.Additionally,RichardKojis,city traffic andstreet lighting engineer,testified regarding the po-tential safety hazards caused by handbilling at eachof the three entrances to the shopping center. Re-garding the West National Avenue entrance, Kojistestified that if a car entering the shopping centerstopped to take a handbill,other cars headed west-bound past the entrance would face potential rear-end collisions;drivers of cars exiting the shoppingcenter would have"sight distance problems" (i.e.,temporarily stopped cars would partly block theirview of the avenue);and cars turning left into theshopping center from an eastbound direction couldblock traffic and create the potential for a right-angle collision.According to Kojis, the potentialrisks are exacerbated by the heavy traffic on High-way 100 and West National Avenue which are, re-spectively,the first and third busiest streets in thecity.5On the other hand,the Respondent contendedthat there were reasonable,effective,and cost-effi-cient alternatives to handbillingby the Union. Inthis regard,John Verre,an account supervisorwith the advertising firm that services the Re-spondent,testified that alternative methods of com-munication such as newspaper advertising,direct-mail campaigns,and hand delivery in neighbor-hoods would be more effective than handbillingnear the Respondent's doors because such meanswould enable the Union to communicate with allCudahycustomers who live in the area, and notjust those who shop at Sentry.6 The Respondentalso asserted at the hearing that,if asked,itwouldhave permitted the Union to handbill at the outerportion of its parking lot near the entrance.The judge analyzed theaccess issueinvolvedhere underFairmont Hotel,282 NLRB 139 (1986).Relying on the facts that the Sentry store is locatedin a strip shopping center that is open to the publicand that the Respondent permits the Salvation5Kojis testified that in a 24-hour period,about 32,000 cars travel onHighway 100 and about 24,000 cars travel near the shopping center onWest National Avenue.Traffic flow for Cleveland Avenue is between10,000 and 12,000 cars in a 24-hour period6 Ronald Henningsen,who is in charge of advertising for the GodfreyCompany, testified that the Respondent has engaged in direct-mail cam-paigns, but that hand delivery in neighborhoods was not advisable be-cause of weather conditions and the community's concerns about crime 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDArmy to solicit contributions in front of the storeduring the holiday season, the judge initially foundthat the Respondent's property right is weak. Thejudge further found that the Union's Section 7right is not more compelling than the weak proper-ty right because the handbilling was at a locationother than the primary situs of the Union's dispute.Finally, the judge found that there wereno reason-able alternativemeans of communication because,inter alia,handbilling at the perimeter was ineffec-tive and unsafe,and the advertising techniques usedby merchants would prevent direct contact be-tween the Union and its intended audience.Subsequent to the judge's decision, the BoardissuedJeanCountry,291NLRB11(1988), inwhich it reevaluated the analytical approach for re-solving conflicts between Section 7 and privateproperty rights set forth inFairmont Hotel,above,and clarified that the availability of reasonable al-ternative means isa factor that must be consideredin every access case wherea legitimatepropertyinterest and a Section7 right must be accommodat-ed. The Board further held that inall access casesits essentialconcern would be the degree of impair-ment of the Section 7 right if access should bedenied as it balances against the degree of impair-ment of the private property right if access shouldbe granted. The Board also set forth a number ofsometimesinterdependent factors relevant toassess-ing the weight of property rights, Section 7 rights,and alternativemeansof communication.The Board's recent access decision inMountainCountry Food Store,292NLRB 967 (1989), in-volved factssimilar tothose in theinstant case. InMountain Country Food Store,the union sought tohandbill on private property owned or controlledby the respondents (including both strip shoppingcenter andfreestanding retail food stores) in orderto publicize its primary dispute with a bottlingcompany. Although recognizing that the respond-ent stores were essentially open to the public, theBoard, relying on the facts that the respondentsmaintainedand controlled the use of the parkinglots used by their customers and did not permit useof their property by any outside group for charita-ble or commercial purposes, found that the proper-ty rights asserted were relatively substantial. Rely-ing on the Supreme Court's 1964Tree Fruitsdeci-sion(NLRB v. Fruit Packers Local 760,377 U.S. 58(1964)), the Board further found that by engagingin"struckproduct" consumer handbilling, theunion asserted a relatively strong Section 7 right.Regarding alternativemeans,theBoard found,inter alia,that in view of the detailed nature of theunion'smessageinwhich it sought to persuade po-tential customers not to purchase products bottledat a specific plant, the information could not befully contained on a picketsign.In view of the ab-sence of alternative means, the Board concludedthat the respondent's denial of access to the unionviolated the Act.Applying theJean Countryaccommodation anal-ysis to the instant case, we initially find that theRespondent's conduct was based on a legitimateproperty interest because the Respondent has aleasehold interest in the store, storefront sidewalk,and parking lot. Further, the Respondent is respon-sible for maintaining the entire parking lot, and hasposted signs controlling the use of a substantialportion of the lot that is directly in front of itsstore. Finally, the Respondent presented testimonythat it considers the sidewalk in front of its store tobe part of its property and no party contends thatthe storefront sidewalk is not controlled by the Re-spondent. SeeSahara Tahoe Hotel,292 NLRB 812(1989).Regarding the factors relevant to assessing theweight of the Respondent's property right, we notethat the Respondent is one of the largest tenants ina strip shopping center that is readily accessible tothe public via three entrances from public streets.Although in this case, unlike inMountain CountryFood Store,there is some evidence that the Re-spondent permits its property to be used for chari-table purposes, the limited presence of the Salva-tion Army on the Respondent's premises during theholiday season does not significantly diminish thestrength of the property right asserted.We there-fore find that the Respondent's property right isonly slightly weaker than the property rights of therespondent retail food stores inMountain CountryFood Store,which the Board found to be relativelysubstantial.With respect to the Union's activities, we notethat the Supreme Court in its 1964Tree Fruitsdeci-sion, above, found that "struck product" consumerhandbilling that is peaceful in nature is protectedactivity under Section 7 of the Act. Thus, we findthat by handbilling in support of its primary dis-pute with Cudahy, the Union asserted a relativelystrong Section 7 right. SeeMountain Country FoodStore,above at 968. In this regard, as found by thejudge, there is no evidence that the Union inter-feredwith customer ingress or egress or with de-liveries to the store. Rather, the handbilling waspeaceful and the number of handbillers was reason-able.'We therefore find that the peaceful and un-Additionally,theRespondent'sown in-store advertising techniquescreated the same potential for in-store accidents caused by litter as didthe Union's conduct,and there is evidence that the Union either reusedor disposed of handbills that were discovered on the ground SENTRYMARKETS43obstructive manner in which the Union handbilleddoes not diminish the strength of the Section 7right.Under the circumstances,we find that theUnion's Section 7 right is certainly worthy of pro-tection against substantial impairment.Regardingthe Union's alternative means of com-municating its message to its intended audience, theRespondent'scustomerswho purchase Cudahyproducts,we agree with the judge's finding thatpicketing and handbilling on public property neartheWest National Avenue entrance to the shop-ping center was not a reasonable alternative be-cause the General Counsel has shown that hand-billing at that location was ineffective and unsafe.Regarding effectiveness,strikerMichaelWhitfordtestified that in a 6-hour period he was able to dis-tribute only six handbills to cars entering and exit-ing the shopping center at the West NationalAvenue entrance,compared to the much greaternumber distributed at the customer doors.In addi-tion,because cars generally had their windows up,there was little opportunity for communication be-tween the strikers and potential purchasers ofCudahy products. Further, although it was easierto handbill persons leaving the shopping center be-cause they were required to stop before turningonto West National Avenue, we find that handbill-ing exiting cars was not an effective means of com-munication because,at that point,the Respondent'scustomers had already made their purchases and,therefore, the effectiveness of the Union'smessageurging a boycottof Cudahyproducts was substan-tially diluted. Additionally, we find that, in view ofthe detailed nature of the Union'smessage in whichit tried to persuade potential customers not to pur-chase Cudahy products,the information could notbe fully contained on the picket signs that wereused to supplement handbilling on the public prop-erty.Mountain Country Food Store,above at 969. Inthis regard,although the Respondent does not sellany Cudahyproducts under other brand names, theUnion wished to engage in direct contact with cus-tomers to inform them of which Cudahy productsthe Respondent sells, and to explain that all porkproducts marked "U.S.D.A. EST. 28" are made byCudahy.Regardingsafety,as city engineerKojis testified,there is the potential for car collisions and "sightdistance"impairment for drivers that would be cre-ated by handbilling on the public property. Con-tributing to the safety problem is the fact that ahigh volume of traffic travels on West NationalAvenue and Highway 100 near the shoppingcenter.Further, in view of the fact that the Re-spondent wanted the strikers to move to publicproperty,we agree with the judge that handbillingin a portion of the parking lot near the public en-trancewas not a reasonable alternative,notwith-standing the Respondent's belated contention-firstmade at the hearing-that the Union should haveconsidered this option as a means of communicat-ing its message. SeeW. S. Butterfield Theatres,292NLRB 30, 33 fn.9 (1988).Additionally,regarding the Respondent's conten-tion that newspaper advertising,directmail, andhand delivery in neighborhoods would all be moreeffective means of communicating than handbillingon private property because they would enable theUnion toreach all potential consumersof Cudahyproducts in the area and not just those who shop atSentry,we note initially that the Board inJeanCountry,above at 13, stated that only in "excep-tional"cases will the use of the mass media,includ-ing newspapers,be feasible alternatives to directcontact.We find that the present case is not an ex-ceptional one. Further,we find that the alternativessuggestedby theRespondent would not be reason-able alternatives here because they would move theUnion'smessage too far in time and distance fromthe point of purchase.Moreover,with respect tohand delivery,the alternative proposed by the Re-spondent that is most comparable in cost to unionhandbilling,we find that the Respondent's own tes-timony about handbilling in neighborhoods notbeing effective for the store because of weatherconditions and the community'sconcerns aboutcrime indicates that hand delivery would not be areasonable alternative for the Union.Accommodating the private property and Sec-tion 7 rights pursuant to our analysis inJean Coun-try,we find that the Respondent's property interestwould suffer some impairment if access were grant-ed to the Union.Thisimpairment,however, wouldnot be substantial in light of the unobtrusivemannerin which the Union handbilled and the factthat the Respondent essentially opened up its prem-ises to the public.By contrast, in the absence ofreasonable alternative means of communication, theUnion'sSection 7 right would be "severely im-paired-substantially`destroyed'within the mean-ing ofBabcock&Wilcox-"without entry onto theRespondent's property.Jean Country,above at 16.Therefore,under the facts of this case,we agreewith the judge that the Section 7 right outweighedthe private property right,and that the Union wasentitled to handbill at the storefront sidewalk nearthe Respondent's customer doors. Accordingly, weconclude that the Respondent'sconduct on July31, 1987, violated Section 8(a)(1) of the Act. 44DECISIONSOF THE NATIONALLABOR RELATIONS BOARDORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent, SentryMarkets, Inc.,West Allis,Wis-consin,itsofficers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1."1. Cease and desist from"(a)Prohibiting representativesof Local P-40,UnitedFood and Commercial Workers Union,under threat of arrest,from distributing handbills atthe storefront sidewalk near the customer doors attheRespondent'sWest Allis,Wisconsin store aspart of protected concerted activity in informingthe public of its dispute with the primary employ-er, Patrick Cudahy, Inc."(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT prohibit representatives of LocalP-40,UnitedFood and CommercialWorkersUnion,under threat of arrest,from distributinghandbills at the storefront sidewalk near the cus-tomer doors at our West Allis, Wisconsin store aspart of protected concerted activity in informingthe public of its dispute with the primary employ-er, PatrickCudahy, Inc.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.SENTRY MARKETS, INC.Paul Bosanac, Esq.,for the General Counsel.DavidW. CroysdaleandRobertM. Ling Jr., Esqs. (Mi-chael,Best & Friedrich),of Milwaukee, Wisconsin, forthe Respondent.Kenneth R. Loebel, Esq. (Habush, Habush & Davis, S .C),of Milwaukee,Wisconsin,for the Charging Party.DECISIONSTATEMENT OF THE CASEJOHNH.WEST,AdministrativeLaw Judge. On acharge filedJuly 23, 1987,1 by Local P-40, United Foodand CommercialWorkersUnion(Union),a complaintwas issuedon October29 alleging that Sentry Markets,Inc. (Sentry)violated Section 8(a)(1) of the NationalLaborRelationsAct (Act),by causing striking employ-ees ofPatrick Cudahy, Inc. (Cudahy)under threat ofarrest to cease handbilling the public at the entrances tothe involved Sentry store.The employeeswere askingthe public not tobuy Cudahygoods.In its answer,Sentry admits that the involved store manager,TimothyMueller, requested the handbillers to conduct their hand-billing on nearby public sidewalks.Also, Sentry,as an af-firmative defense, takes the position that its right to pro-tection and use ofits propertyunder applicableWiscon-sin law is more compelling and supersedes any rights thehandbillers may have under theAct; that thehandbillershad other reasonable.and available means of communica-tion by handbilling on the nearby public sidewalks; andthat in addition to handbilling, the Union had other rea-sonable alternative means of communication to potentialbuyers of Cudahyproducts.A trial was held in Milwaukee,Wisconsin,on January20, 1988. On the entire record in this case,including myobservationof thedemeanorof thewitnesses and consid-erationof the briefs filedin the endof February 1988 byGeneral Counsel, Sentry, and the Charging Party, Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent, a corporation,has stores at various loca-tions inWisconsin where it is engaged in the retail foodbusiness.The complaint alleges, the Respondent admits,and I find that at all times material Respondent has beenan employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act, andthe Unionhas been a labor organization within the meaning of Sec-tion2(5) of the Act.IAll dates are in 1987 unless stated otherwise SENTRY MARKETS45II.THEALLEGED UNFAIR LABOR PRACTICEA. The FactsThe Union called a strike against Cudahy in January.Sentry's involvement stems solely from the fact that itsells certain of Cudahy's products. As noted above, onlyone of the Sentry stores is involved.It is located onWest National Avenue, West Allis,Wisconsin, in anopen shopping center with nine other stores.2 There is asidewalk which runs the length of the shopping centerand is located just in front of the stores.Beyond thatthere is a shared common parking lot which is restricted,as indicated by signs posted throughout the lot, to"SHOPPINGCENTER CUSTOMERS ONLY."sAcross the parking lot, about 250 feet from the front ofthe Sentry store, there is a public sidewalk and beyondthat are public roads.There are three entrances to the shopping center. Oneentrance is off West National Avenue which is a six-laneroad with a median and a left turn lane (for eastboundtraffic)into this entrance.There aretwo driving lanesand a curb lane on both sides of the road. The curb laneisnormally utilized as a parking lane and in the area ofthe involvedentrance it is used as a deceleration or ac-celeration lane. The speed limit on the involved segmentof West National Avenue is 35 miles per hour (mph).This entrance has one lane for entering the shoppingcenter parking lot and two for exiting.The entranceitself also has a median.There is a 6-foot area betweenthe curb and the street side of the 5-foot wide sidewalk.Richard Kojis,who is the traffic and street lighting engi-neer for the city of West Allis, testified that if someonestanding on the public sidewalk stops a driver who is uti-lizing this entrance into the parking lot to give him orher a leaflet, most likely the rear end of the vehiclecould extend a little bit out into the street;that therewould be potential for a rear-end collision;that the driv-ers of vehicles exiting from the West National Avenueentrance would have their "site distance"hampered byvehicles that are stopped coming into the shoppingcenter at this entrance;and that if vehicles attempting tomake a left turn into this entrance have to stop becausethe vehicle in front of them stopped to accept a handbillthey would be blocking the westbound lanes of West Na-tionalAvenue and would create a potential for a rightangle collision.There is anotherentranceon Cleveland Avenue. Kojistestified that the speed limit on this section of ClevelandAvenue is 35 mph; that there are two travellanes and acurb lane on both sides of Cleveland Avenue which hasa 4-foot wide median;that there is a 6-foot grass areafrom the curb to the street side of the 5-foot wide publicsidewalk; and that thesamepotential traffic hazardswould result at the Cleveland Avenue entrance as are2 The setting is describedby GeneralCounsel as an"unenclosed store-front mall"and by Respondent as "a small strip shoppinginWest Allis"Sentry leasesthe involved facility'The signsread"1HOUR PARKING FOR SHOPPING CENTERCUSTOMERS ONLY UNAUTHORIZED VEHICLES WILL BETICKETED AND TOWED AWAY AT OWNER'S EXPENSE . "and "CUSTOMER PARKING ONLY! VIOLATORS WILL BETICKETED BY POLICE."R Exits I and 2. respectivelydescribed above for the National Avenue entrance buton Cleveland Avenue drivers would not have the benefitof a shadow left turn lane in the median and consequent-ly there would be a potential in both directions,east andwest, for rear-end collisions.And finally there is another entrance on Highway 100which runs north and south.Regarding Highway 100,Kojis testified that the speed limit is 40 mph;that it is adivided highway with a 24-foot wide median, similar tothemedian on West National Avenue;that there arethree travel lanes on both sides of the highway; thatthere is a shadow left turn lane for about seven cars onthe southbound side of Highway 100 at this entrance tothe involved shopping center; that there are two lanescoming into this entrance and one lane going out becauseit is restricted to a right turn only at this exit;and thattherewould be a potential for a rear-end collision inboth directions if cars are stopped on the public sidewalkarea.Regarding traffic volume,Kojis testified,speaking interms of a 24-hour period,that 12,000 vehicles wouldtravelwestbound and 12,000 vehicles would travel east-bound on National Avenue;that roughly a total of10,000 to 12,000 vehicles would travel in either directionon Cleveland Avenue;that the total vehicle count onHighway 100 is about 32,500 vehicles and about one halfof these would travel north; that Highway 100 is themost heavily traveled street in the city and the involvedsection of National Avenue is the third most heavilytraveled road in the city; and that if traffic were notstopped on the sidewalk area of the entrances of thesetwo roads there would be less potential for hazard.On cross-examination Kojis testified that he was notaware of any complaints either to his office or to thepolice department regarding the handbilling at the in-volvedentrance.Subsequently Rodger Scott, a senior vice president incharge of human resources and security with Sentry'sparent Godfrey Company Corporation, which sets policyfor the store, testified that he was never requested toallow handbillers to be able to use the 15 to 30 feet ofthe parking lot closest to these entrances in order toavoid traffic hazards; and that if he had been asked hewould have allowed such activity and he would havehad no objection because the handbills would be "goinginto their car, they would more than likely stay there,they will not find their way into the carts or into theparking lot or onto the [store] floor."Scott testified that it is corporate policy to ask anyonehandbilling at, as here pertinent,a Sentry store to "pleasedo their thing out on the public sidewalk,"and if some-one refuses that request,the local law enforcementagency is called;thatwhile it is corporate policy toallow no solicitation at the stores he is aware that thereare exceptions made by individual store managers; thathe discovered that the manager of the involved store al-lowed SalvationArmybellringers to solicit at the storeduring the holiday season;that handbilling is not allowedbecause(1) it is a nuisance to Sentry's customers, (2)there would be a problem with litter in that while "weplace a barrel inside, hopefully all of them will be 46DECISIONS OF THENATIONALLABOR RELATIONS BOARDdumped into the barrel,but they are left in the shoppingcarts, could be on the floors,somebody could slip onthem and . . . it could affect the appearance of thestore."4While Sentry does not use handbilling at its stores,Lusic testified that in some stores,including the one in-volved herein,approximately 50 pieces of paper with ad-vertised items are placed inside the store so that a cus-tomer may pick it up to get their copy of a coupon orfind out what the week's sale items are. This paper even-tually is left in the cart or "winds up on the floor."Simi-larly,directmail advertisements are brought into thestore by customers and, as Lusic testified,"[m]ost oftenthe customer leaves.. . [it] in the cart and our employ-ees have to take the newspaper,or the remaining piece,[apparently meaning after the coupon is cut out]and dis-pose of it."On July 31 three of Cudahy's striking employees hand-billed just outside the two doorways to the Sentry storeon the sidewalk adjacent to the store.5Thehandbilling4 Regarding safety,Scott testifiedmore specifically that "[s]omeonecould step on those,especially ladies with high heels and could causethem to fall."Ronald Lusic,executive vice president for the GodfreyCompany,echoed the litter,nuisance,and safety concerns,pointing outthat litter could cause the wheels of a shopping cart to change directionwhen being pushed and product could be bounced off displays andshelvesAlso, he pointed out that the appearance of the store is one ofthe major reasons why people shop there Lusic testified that out of theapproximately 24,010 items sold in the store,approximately 4 are Cudahyitems.Some of Respondent'switnesses did not believe that Respondentsold Cudahy products at the involved store under any name or brandother than CudahyOne side of the handbill reads as followsATTENTION-AN IMPORTANT MESSAGE TO THESHOPPING PUBLIC PLEASE DO NOT BUY PRODUCTSMADE BY THE PATRICK CUDAHY COMPANYThe Reason.The employees of thePatrick Cudahy Company of Cudahy, Wis-consin have been forced to strike.These membersof Local P-40 ofthe United Food and CommercialWorkersUnion havereceived de-mands by the company to accept wage cuts of up to$3.00 per hour,in addition to other concessions!What You Can Do-Your support is needed on behalf of the employeesof CudahyPlease take a stand against the unreasonable and unfair demands ofthis company.How:Watch for,alert those you know,and please do not buy PatrickCudahy Products and additional products produced at the PatrickCudahy PlantThey are identifiedby the U S DA InspectionNumber displayed here:U.S.D.A. EST.28When you are purchasing meat products in this store, please insistthat the meatcutter identifies any product produced at the PatrickCudahy Plant-and PLEASE, DO NOT BUY CUDAHY MADEPRODUCTS!We have absolutely no disputewith this store, nor arewe asking youto stop shopping here or to refrain from buying any product except thosewith the PatrickCudahy label or with U.SD.A. EST.28 attached.LOCAL P-40, UNITED FOOD & COMMERCIAL WORKERSINTERNATIONAL UNION, 3559 EAST BARNARD AVENUE,CUDAHY, WISCONSIN 53110The otherside reads,in part,as followsWhen you see productswith U.S.D.A. EST 28on them, theywere made in the Patrick Cudahy plantfor othercompanies regard-less of the name on the labelWe ask youto purchase items that donot have U.S.D.A. EST.28 marked on them and are made by PatrickCudahy Company. [Emphasis in original.]The handbill than listedthe involvedproducts.began at 8 a.m. Regarding this handbilling,Cudahy'sstriking employee Michael Whitford testified that he andthe two other individuals who handbilled asked peoplenot to buy Cudahy products until the strike was settled,and they advised the shoppers that "anything with U.S.28 on it was made by . . . Cudahy";that neither he northe other two individuals carried any signs nor were anysigns erected while they handbilled just in front of thestore; that the three handbillers did not prevent or at-tempt to prevent any customer or anyone else from en-tering the store;that the three did not attempt to halt de-liveries to the store;that at 10 a.m. an assistant managerof the store told the three that they had to leave andthey replied that they were not leaving until the policecame and told them to leave;that about 10:15 a.m. Sen-try's district manager, Bert Wagner, advised the three re-garding the prohibition of handbilling being corporatepolicy; that the manager told the three that they had toleave the premises;that the local police were summonedwhen the three refused to leave and when the police ar-rived the three were told that they were to leave fromthe shopping center sidewalk in front of the Sentryunder threat of arrest; that the three went to the publicsidewalk at the National Avenue entrance; that in addi-tion to handbilling at the National Avenue entrance theyheld up signs;6 that they mostly showed incoming driv-ers their signs since it wasdifficultto pass out leaflets inthat they were warned about holding cars up at the en-trance thereby blocking other vehicles which were at-tempting to come into the parking lot; that at the WestNational Avenue entrance they had no way of knowingif the occupant or occupants of the incoming vehicleswere going to Sentry or one of the other stores in theshopping center; and thattheywanted to be able to talkto the people and ask them not to buy any Cudahy prod-ucts until the strike was settled.On cross-examinationWhitford testified that they used the signs for the follow-ing reason:Well, at the store door we could talk to thepeople and get our message across.When theyforced us onto the street we couldn't talk to thepeople and get our message across,so we had tohave something that they could read and see, be-cause they wouldn't hear us. Even on the niceweather days the windows are up with the peoplethat have air conditioning,on the cold weather daysthey are up because it is cold and a lot of peopleare in a hurry, they wouldn't stop and take a leaflet,or if they would they would stop, they would beblocking somebody that was in a hurry. So we hadto have a means of communicating with the people,so we made up the signs.Whitford also testified that he and the others whowere handbilling with him in front of the store tried topick up the discarded handbills and they placed the onesthey could not reuse in a garbage can; that he was not6 Thesigns read"Please don'tbuy any Patrick Cudahy products "Also, the sign had "SupportLocal P-40" in smaller print, a round circlewith the establishment number 28 with a red slash through it and theCudahy emblem in red. SENTRY MARKETSaware of any customer complaints aboutthe handbill-ing;7 thatthe above-describedsigns were not used whenthey handbilledon the sidewalk adjacentto the store;that while he handbilled on July 31on the sidewalk adja-cent to thestore between 8 and 11 or11:30 a.m., be-tween 60 and75 peopleaccepted handbillsfrom him;that duringthe approximately5 hours onJuly 31 that hewas at the entranceon West National Avenuehe person-ally handbilleda total of six occupantsof motor vehicles;that no one cameout of the store and objected to anylitterand instructedhim to pickitup;thatwhen aperson didnot accepta handbill hejust thanked them,asked for their support,and asked themnot to buyCudahy products; that he did notstand in the person'sway and he did not thrustthe leaflets at them;and thatthe handbill was heldin sucha way thatthe customerhad to reach for itso that itwould be kept "out of thepeople's hand. . . [who did not]want them."SometimeafterOctober 19,Whitfordwent to thestoreand showedthemanagera copy ofan articlewhichappeared in the Milwaukee Sentinelon October19.As here pertinent, the articlestates that"Asst. CityAtty.Paul HemmersaidWest Allis would notenforcethe trespassing ordinance until the[instant] case was re-solved."8 (Jt. Exh. 2.) Whitfordasked the manager if he,Whitford,came back leafleting,wouldthe manager callthe policeagain.Assertedlythe manager "said somethingaboutthat would be upto his bosses."While the Uniondid not subsequentlyhandbill atthis store,Whitford tes-tified that the Unionintendedto handbillthere again "assoonas the weatherwarms up."John Verre,a vice presidentaccount supervisor withHoffman, York & Compton,which is in the business ofadvertising,sales promotion,and public relations,testi-fied that Sentryhas been a client ofHoffman, York &Compton for 16 years; that he personallyservices theSentryaccount; that, in his opinion,advertising in thenewspaper,directmail, and handdelivery to householdsin the area designated in Respondent'sExhibit 3 wouldbe more costeffectivethan handbilling at the store, Re-spondentExhibit 4; that if there areno labor costs, handdelivery to householdsand handbillingwouldcost thesame;and thatthe most effective way to carrythe mes-sage "[D]on't buy Patrick Cudahy products" would bethe newspaper."Ronald Henningsen,who is incharge of advertising ofSentry, testified thatinMilwaukee,at the time of thehearing, Sentrymostly utilizeddirectmail; and that itdoes not use a handbillingapproachat its stores becausethe storeis a reflectionof the kitchenand handbills onthe floorand in cartsreflect poorly on the store.7 Lusic testified that he was not aware of any specific complaints fromcustomers indicating that any of the people handbilling at the involvedstorewere aggressive or obnoxious.Scott testified that Sentry did nothave any complaints about problems with the Union's handbills beingthrown on the sidewalk outside and there were no problems in connec-tion with the Union's literature winding up in the store.a The parties stipulated that"The local law enforcement officials (WestAllisCity Attorneys Office)publicly announced that since October 19,1987 and during the pendency of this proceeding,applicable trespass lawswill not be enforced."it.Exh. 1.B. Contentions47On brief, the General Counselcontendsthat the fac-tors inUnited Supermarkets,283NLRB 814 (1987),giving riseto a relatively weak propertyright, inter alia,the stores presence in a shopping center andthe fact thatthe handbillingoccurredon a common sidewalk open tothe public,are manifest in this case;that in addition theRespondent'spropertyright claimisfurtherweakenedby its selectiveenforcementof its property right in thatitallowedthe Salvation Armyto solicit donations at theentranceto the store; thatRespondent's nuisance argu-ment is underminedby itsfailureto showcustomer com-plaints; thatRespondent's litter argument must be viewedin light of Respondent's concessionsthatithad no com-plaints about litterfrom the handbillseither in the storeor outside, and assertedly more of a litter problem is cre-ated byRespondent's own in-store coupon and newspa-per remnantsleft incarts after coupons have beenclipped;that as long as Respondent promotes discountsthroughcoupons it creates an environment for a poten-tial in-store accident and it cannotprevent the Unionfromengaging in protectedactivitywhichcreates nomore risk than its own conduct;that the Union's Section7 right ismore compelling thanthe property right assert-ed byRespondent in that(a) assertedly the consumerhandbilling here arose out of an unfairlaborpracticestrike againstCudahy, (b) under theproviso exception toSection 8(b)(4)(ii)(B) of the Act "publicityother thanpicketing,for thepurpose oftruthfullyadvising thepublic thata productor products are produced by anemployer with whomthe labor organization has a pri-marydispute and are distributedby anotheremployer" islawful,and (c) the Unioncarried out its handbilling in anorderlymanner creating no interferencewithcustomersor deliveries and theUnion specificallynoted in its hand-bills thatitwas not seekingto deferpotential customersfrom patronizingRespondent'sstore;that since theUnion's Section7 rightshave beenshown to bestrongerthan Respondent'spropertyclaim there is no need to ex-plorewhether effectivealternativemeans exist for theUnion to articulateitsmessage; that if suchan exercise isnecessary,the recorddemonstratesthat the Union didnot have a reasonable alternative location toconvey itsmessage since assertedly it was demonstrated that hand-billing atthe above-describedentranceswas not safeeither for the handbillers or for the vehicular traffic; thathow ineffectivehandbillingat theNational Avenue en-trance is demonstratedby Whitford's testimony regard-ing his experienceon July 31; thata necessary conse-quence of handbilling at theNational Avenueentrancewas the enmeshing of customers of neutral stores; that, aspointed out inGiantFood Market v. NLRB,633 F.2d 18,24-25 (6th Cir.1980), "[a] mass media campaign wouldalso diffusethe effectiveness of the communication bybeing physicallyremoved from the actual location of thestorewhosepolicies are at issue andwould prevent anypersonalcontactbetween theUnionand the intended au-dience"; and that theemployees'Section 7right is in theasking,not the convincing,and whiletheyhad an audi-ence atthe storeentrance, theydid not have an audienceat theparking lot entrance. 48DECISIONS OF THENATIONALLABOR RELATIONS BOARDThe Charging Party, on brief, contends that theUnion's right to appeal to the potential purchasers ofproducts producedby Cudahyto not purchase suchproducts has long been recognized as a very importatntright,NLRB v. Fruit Packers Local 760,377 U.S. 58(1964); that the Union also has the lawful right to appealto the management of Respondent to not sell Cudahy'sproducts,NLRB v. Servette, Inc.,377 U.S. 46 (1964); thatpursuant toFairmont Hotel,282 NLRB 139(1986), a de-terminationmust be made as to whether the propertyright claimed by Respondent on the Section 7 right as-serted by the Union is the stronger,and only in thosecases where the respective claims are relatively equal instrengthwill effectivealternativemeans of communica-tion become determinative;and that the Union's decisionto exercise its Section7 right tohandbill in the areas itdid was far more responsible and consistentwithconsid-erations of public safety and the respect for the interestsof others,i.e.,customers going to stores in the shoppingcenter other than Respondent's, than what the Respond-ent would have had the Union do.Respondent, in brief, contends that Sentry's propertyrights outweigh the Union's Section 7 right in that (a) itsstore is one of only two dominant tenants,9(b) the park-ing lot is restricted,and (c)assertedly handbilling andpicketing have not been permitted by other organizationsaround the Sentry store or on the parking lot area; thatsales, safety,and customer relations are all protected bySentry's restriction on handbilling;that since less than1/10th of 1 percent of West Allis store sales related toCudahy, Sentry's other sales can be damaged by timid orpassive customers turning away at the mere sight ofhandbillers;that the Section 7 right of the Union is veryweak in that its handbillingactivityhad no organization-al or other objective which in any fashion was linked toSentry employees;that the Board inFairmontHotel,supra, observed that handbilling activities that have "novital link"to employees located on the target employer'sproperty are to be accorded the least amount of protec-tion along the Section 7 spectrum of protected activity;that reasonable alternative means of communication wereavailable to the Union;thatGeneral Counsel and theUnion presented no direct evidence challenging the rea-sonableness or effectiveness of print media, communityaccess cable television,direct mail, or hand delivery not-withstanding the fact that the burden assertedly restswith General Counsel to prove these many available al-ternatives were not reasonable;that while General Coun-sel sought to show that handbilling on the public side-walk at the entrances to the parking lot created a traffichazard,no accidents occurred,no traffic tickets weregiven to union handbillers,no police officer asked thehandbillers to move, and no onefileda complaint withpolice; thatRespondent would quickly have allowed9 Respondent goes on to assert"[t]here are no common areas sharedby all, and there is little, if any,pedestrian traffic between the stores. Inshort,Sentry customers enter the area to shop at Sentry,park in theparking area nearest Sentry,shop,then leave"Respondent's brief page14Apparently the parking lot is a common area shared by all. The side-walk at the entrance to the Sentry store also extends to the other retailestablishments in the mall There are no record cites to support the otherconclusionary statements in this quoted materialhandbillers to encroach on the parking lot area adjacentto thepublic sidewalk if requestedor ifpolice com-plainedof a traffichazard;and that handbilling at thestore'sentranceswas the least cost-effectiveway toreach potential purchasersof Cudahyproducts.C. AnalysisBy causing strikingCudahy employees to be threat-ened witharrest onJuly 31, did Sentryrestrain andcoerce employeesfrom participating in activitiesprotect-ed by Section 7 of the Act, thus violatingSection 8(a)(1)of the Act? Inmy opinion Sentry did violatethe Act.This caseinvolves handbillingon private property.'InFairmontHotel,supra, the Board held that in this typeof case theBoard is requiredtoweigh the relativestrengthsof the Union'sSection7 right and the Re-spondent'sproperty right to determine whether the Re-spondent'sconduct violated the Act. If the propertyclaim is tenuousand theSection7 rightis clearly morecompelling,the Section7 right will prevailand Respond-ent will be found to have violated the Act. Factors thatmay affect the relativestrength or weakness of an assert-ed property rightinclude thefollowing: the use to whichthe propertyin question is put, any restrictions placed onpublic accessto the property or to the facility located onthe property,and the size and locationof the private fa-cility.With respect to the Section 7 right, factors thatmay affect the relative strengthor weaknessof such aright include the following:the natureof theright assert-ed, the purpose for whichit is being asserted,the em-ployer thatis the targetof the activity, the situs of theactivity,the relationshipof the situs to thetarget, the in-tendedaudienceof the activity, and, possibly, themanner inwhich the rightisbeing asserted.Id. at 142.The Boardnoted"organizational rights andthe right toengage in primary economicactivityat the situsof a dis-pute may be viewedas more compellingthan handbillingand otherinformationalactivityat locationsother thanthe primarysitus." Ibid.In applyingtheFairmont Hotel,analysissupra, to thefacts of thiscase, in my opinion,the propertyrights as-serted are weak.Sentry's supermarketis in a small shop-ping centerwhichthe general public is invitedto patron-ize.Thereisone customer parkinglotwhichis sharedby Respondent and the otherstores inthe shoppingcenter.There arethree entrancesto the parking lot toprovide readyaccess fromthe adjacentpublic streets.No measures are takento restrictwho enters throughthese entrances.The lot itself is restrictedin that it islimited to customersonly and to 1 hour parking. The10 InDeBartoloCorp v Florida Gulf CoastBuilding&ConstructionTrades Council,485 U S 568(1988), recently the Court,in dealing with apure handbilling situation,found thatthe Taft-Hartley Act's secondary-boycott prohibition does not cover a union'speaceful distribution ofhandbills at the entrances to a shopping mall urging customers not toshop at the mall's stores until the mall owner promises that constructionwould be done using contractors who pay their employees fair wages andfringe benefitsThatcase dealt with Sec 8(b)(4) of the Act The instantcase deals with consumer handbilling in support of a primary labor dis-pute or, more specifically,a union's right to appeal to consumers of thestruck product on the private property of a separate employer who offersthe goods for sale SENTRY MARKETSsidewalk in front of the Sentry store runs by all thestores in the shopping center.Itappears that the side-walk in front of Sentry's store is open to the generalpublic and can be used by virtually anyone and definitelyby the customers of any of the merchants in the shop-ping center.Additionally,during the holiday season theSalvation Army is allowed to solicit charitable contribu-tions in front of the store.Respondent has retained onlya limited property right claim to the sidewalk in front ofthe supermarket.As noted above, the Board in treating Section 7 rightsinFairmont Hotel,supra,concluded that handbilling at alocation other than the primary situs is not as compellingas primary economicactivityat the situsof thedispute.While consumer handbilling in support of a primarylabor dispute has been specifically approved by Congressin the publicity proviso to Section 8(b)(4) of the Act, andwhile the involved handbilling was done in an orderlymanner with no demonstrated interference with Sentry'scustomers or deliveries,the Union's Section 7 right beingexercised,inmy opinion,isnotmore compelling thanthe weak property right asserted by Sentry.Since the claims assertedby theparties are relativelyequal in strength,underFairmont Hotel,supra,the effec-tive alternative means of communication available mustbe analyzed. As concluded by the Court inGiant FoodMarkets v.NLRB,633 F.2d 18, 24 (6th Cir. 1980), anarea standards picketing case:When the consumers potentially come from a largemetropolitan area and cannot be categorized as aspecific group patronizing a specific type of store,expensive,extensivemass media or mailer cam-paigns should not be required.If reasonableness is acriterion for determiningwhether ornot an alterna-tivemeans of communication exists, the Unionshould not be forced to incur exorbitant or evenheavy expenses.A mass media campaign would alsodiffuse the effectiveness of the communication bybeing physically removed from the actual locationof the store whose policies are at issue and wouldprevent any personal contact between the Unionand the intended audience.The advertising techniques used bymerchants, includ-ing hand delivery to households,are not a reasonable al-ternative means for a union to communicatewith poten-tialconsumersof the involved products. The recorddemonstrateshow ineffectivehandbilling was at the Na-tionalAvenue entrance on July 31. Additionally, not-withstandingthe fact that therewere no accidents whenthe handbillerswere at this entrance,the traffic andstreet lighting engineerof West Allis, Kojis, testified thatthereisa potential for a serious accident.Perhaps thereason therewas no accident is becausethe handbillersdid not stopcars tohandbill thereby blocking the en-trance.AfterhearingKojis testimony,Respondent indi-catedthat if it had beenasked, it would have been will-ing to letthe handbillersutilizethe 15 to 30 feet of theparking lot closest to those entrancesin order to avoidtraffichazards.Respondent's attempt to neutralize, to anextent,Kojis' testimonydemonstrates nothingmore than,49at best, its belated appreciation for the situation it, inpart, created and an attempt to remedy it, at least intheory. Utilization of the entrances to the parking lot, inthe circumstances of this case,is not aneffectivealterna-tive means of communication.Regarding the question of litter, as indicated in foot-note 7, supra,Sentry'switness,Scott, testified thatSentry did not have any complaints about it during theinvolved handbilling. The manager or one of theassist-antmanagers of the involved store did not testify. Re-garding the potential for in-store accidents caused bylitter, inmy opinion General Counsel's position is well-taken,namely, that Respondent,with its own advertisingtechniques,has created an environment for a potential in-store accident and it cannot prevent the Union from en-gaging in protected activity which creates no more riskthan its own conduct.Regarding the nuisance factor testified to by Scott,viz, that it is a nuisance to Sentry's customers,such anassertion must be weighed in light of(1)Lusic's testimo-ny that he was not aware of any specific complaintsfrom customers who indicated that any of the peoplehandbilling were aggressive or obnoxious, (2) the failureof management people on the scene,i.e., the manager orone of theassistantmanagersof the involved store, totestify herein with respect to any nuisance, and (3) Scottstestimony that he would have no objection to allowingthe handbilling of customers in the 15 to 30 feet of theparking lot closest to the entrances. When viewed in thislight,this assertion is entitled to no weight.In the circumstances of this case, Sentry'spropertyrights must yield.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.By prohibiting union representatives under threat ofarrest from engaging in handbilling in front of the in-volvedstore, Sentry violated Section8(a)(1) of the Act.4.The aforesaidunfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent violated Section8(a)(1)of the Act, I shall order that it cease and desist there-from and take certain affirmative action which will effec-tuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommendedORDERThe Respondent, Sentry Markets, Inc.,West Allis,Wisconsin,itsofficers, agents, successors, and assigns,shall1.Cease and desist from prohibiting representatives ofthe Union under threat of arrest from distributing hand-bills as part of protected concerted activity at Respond-ent'sWest Allis, Wisconsin store. 50DECISIONS OF THENATIONALLABOR RELATIONS BOARD2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Post on its premises at itsWest Allis,Wisconsinstore by the front doors copies of the attached noticemarked"Appendix."" Copies of the said notice, onforms provided by the Regional Director for Region 30," In the event no exceptions are filed as provided by Sec 102.46 ofthe Board's Rules and Regulations,the findings,conclusions,and recom-mended Order shall, as provided in Sec 102 48 of the Rules,be adoptedby the Board and all objections to them shall be deemed waived for allpurposes.after being signed by Respondent's authorized represent-ative, shall be postedby itimmediately upon receipt andmaintained for 60 consecutive days thereafter at theplace indicated above. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.